



Exhibit 10.1




AMENDMENT NO. 2 TO THE MASTER AGREEMENT




BETWEEN


GENERAL MOTORS HOLDINGS LLC


AND


PEUGEOT S.A.






dated as of July 30, 2017






    







































--------------------------------------------------------------------------------









AMENDMENT NO. 2 TO THE MASTER AGREEMENT


BETWEEN THE UNDERSIGNED:
General Motors Holdings LLC, a limited liability company organized under the
laws of the State of Delaware, with its principal office at 300 Renaissance
Center, Detroit, MI 48265, United States (“General Motors”);
and
Peugeot S.A., a French société anonyme with its registered office at 75, avenue
de la Grande-Armée, 75116 Paris, France, registered with the registry of
commerce under number 552 100 554 R.C.S. Paris (the “Buyer”).
Each of General Motors and the Buyer is hereinafter referred to individually as
a “Party” and together as the “Parties”. Capitalized terms used but not defined
herein shall have the meaning set forth in the Master Agreement (as defined
below) as amended by Amendment No. 1 (as defined below).
WHEREAS, on March 5, 2017, the Parties entered into a master agreement relating
to the transfer by certain Subsidiaries of General Motors of the Shares and the
Transferred Assets to the Buyer (the “Master Agreement”);
WHEREAS, on May 2, 2017, the Parties entered into an amendment to the Master
Agreement relating to Section 6.2, Article 9 and Exhibit F of the Master
Agreement (the “Amendment No. 1”);
WHEREAS, on the basis of Section 6.4(g), the Belgian Transactions have been
converted to an indirect transfer of all the shares in General Motors Belgium NV
and GM Automotive Services Belgium NV to the Buyer, subject to the prior carve
out of certain Belgian Excluded Assets and Belgian Excluded Liabilities from
General Motors Belgium NV and from GM Automotive Services Belgium NV by way of a
partial demerger to a newly incorporated Belgian entity (General Motors Belgique
Automobile NV) which is a Sellers’ Retained Group Company;
WHEREAS, in accordance with item 15 of Exhibit 6.4(a)(ii) of the Master
Agreement, (i) a Swiss company (“Opel Suisse SA” or “Swiss Newco”) has been
incorporated and (ii) GM Suisse SA has transferred the Swiss Transferred Assets
and the Swiss Transferred Liabilities to Opel Suisse SA, the shares of which
have been included in the AOAG Contributed Assets (as indirect shareholding of
AOAG through General Motors Europe Holdings S.L. Unipersonal) and shall be
indirectly transferred to the Buyer;
WHEREAS, the Parties have agreed that the First Closing (with respect to the
Autocos Shares only) shall take place on July 31, 2017;
WHEREAS, the Parties have agreed that they shall perform certain transitional
accounting services for a period of 90 days after the Closing Date (or, if
applicable, the First Closing Date);
WHEREAS, the Parties have therefore determined to amend the Master Agreement, as
amended by Amendment No. 1, by entering into this agreement (the “Amendment No.
2”).
NOW, THEREFORE, THE PARTIES HERETO AGREE AS FOLLOWS:







--------------------------------------------------------------------------------





ARTICLE 1
PRINCIPLES OF INTERPRETATION


The numbering of each Article, Section, Paragraph, Schedule or Exhibit of the
Master Agreement shall not be affected by any of the amendments contained in
this Amendment No. 2. For example, if a Section of an Article of the Master
Agreement is deleted by this Amendment No. 2, the numbering of the other
Sections contained in the same Article shall remain unchanged. Similarly, if a
Paragraph of a Section of the Master Agreement is deleted by this Amendment No.
2, the numbering of the other Paragraphs contained in the same Section shall
remain unchanged. For the avoidance of doubt, any reference to the “date hereof”
or “date of this agreement” in the Master Agreement or in this Amendment No. 2
shall be read as “March 5, 2017”.


ARTICLE 2
AMENDMENTS TO ARTICLES AND SECTIONS
2.1    Amendments to Section 1.1 of the Master Agreement
(a)The definitions of “Assets Sellers”, “Belgian Dealership Business”, “Belgian
Excluded Tax Asset”, “Belgian Transferred Assets”, “Belgian Transferred
Liabilities”, “Retained Fincos”, “Transferred Assets” and “Transferred
Liabilities” are hereby deleted from Section 1.1 of the Master Agreement.
(b)The following definitions are hereby added to Section 1.1 of the Master
Agreement:


“AOAG Contribution Agreement” means the assets transfer agreement entered into
by AOAG and New AOAG dated June 27, 2017, role of deeds no. 605/2017-SF and no.
604/2017-SF of the notary public Dr. Sabine Funke, Frankfurt am Main/Germany.
“Belgian Autocos” means General Motors Belgium NV and GM Automotive Services
Belgium NV, and either of them a “Belgian Autoco”.
“Belgian Partial Demergers” has the meaning set forth in Exhibit 6.4(g).
“Belgian Tax Refund” means any rights of a Belgian Autoco in, and any claims of
a Belgian Autoco to receive, any Tax Refund attributable to any Taxes paid by
the Belgian Autocos prior to the Closing Date and attributable to a Pre-Closing
Tax Period.
“Swiss Closing Date” means June 9, 2017.
“Swiss Transactions” means the transactions described as item 15 of Exhibit
6.4(a)(ii).
(c)In the definitions of “Controlled Dealership Entities”, “Inter-Company
Non-Trading Payables”, “Inter-Company Non-Trading Receivables” and
“Inter-Company Non-Trading Indebtedness” any reference to the “Assets Seller” or
“Assets Sellers” is hereby deleted.


(d)In the definitions of “Belgian Active Plan Members”, “Belgian Excluded
Assets”, “Belgian Excluded Liabilities”, “Belgian Legacy Pension Liabilities”
and “Belgian Vested Former Employees”, the words “Belgian Assets Sellers” are
hereby deleted and replaced by the words “Belgian Autocos”.
(e)In the definitions of “Autoco Contributed Entities Perimeter” and “Buyer
Designees”, the references to “Transferred Assets” and “Transferred Liabilities”
are hereby deleted.





--------------------------------------------------------------------------------







(f)Paragraph (ii) of each of the definitions of “Post-Closing Taxes”,
“Pre-Closing Straddle Period Taxes” and “Pre-Closing Taxes” are hereby deleted.


(g)In the definitions of “Employees”, “Environmental Permits”, “Material
Contract”, “Permitted Encumbrances”, “Target Group Companies” and “Third Party
Guarantees”, any reference to the “Assets Sellers” or “Assets Seller” shall read
to be made to “Swiss Assets Seller”.


(h)In the definitions of “Swiss Transferred Assets” and “Swiss Transferred
Liabilities”, the words “Closing Date” are hereby deleted and replaced by “Swiss
Closing Date”. In the definition of “Swiss Transferred Liabilities”, the words
“pre-Closing facts” are hereby deleted and replaced by “pre-Swiss Closing Date
facts”.


(i)In the definition of “Indemnified Taxes”, the words “or the buyers of the
Transferred Assets (to the extent such obligation to pay is assumed as part of
their assumption of the Transferred Liabilities”) are hereby deleted and
paragraph (v) of the such definition is hereby amended as follows:
“(v) any Taxes arising out of the Pre-Closing Transactions (provided that with
respect to Taxes arising from Buyer Requested Transactions this clause (v) shall
only apply to Taxes that are attributable to (x) General Motors’ failure to
comply with Section 8.6(a)(ii)(A) and Section 8.6(a)(ii)(B) or (y) General
Motors’ failure to apply principles consistent to Section 8.6(a)(ii)(A) and
Section 8.6(a)(ii)(B), to the extent applicable in the relevant jurisdiction, in
connection with the Belgian Transactions and the Reorganization Transactions
listed on items 13, 14 and 15 of Exhibit 6.4(a)(ii)) and the Belgian Excluded
Tax Liability”
(j)The following definitions of Section 1.1 of the Master Agreement are hereby
amended as follows:
“Agreed Pension Vehicles” has the meaning set forth in Section 6.9(b).
“AOAG” means Adam Opel GmbH (formerly Adam Opel AG).
“Belgian Excluded Tax Liability” means any liability related to Tax of the
Belgian Autocos, other than any liability with respect to the assets of the
Belgian Autocos which are not Belgian Excluded Assets (other than any Capital
Gains Taxes) that is imposed on the Buyer, any Buyer Designee or the Target
Group Companies or any of their Affiliates with respect to (x) any Tax Period
that starts after the Closing Date or (y) the Post-Closing Straddle Period
(allocated based on the same principles that apply to Target Group Companies
under Section 8.6(d)).
“Belgian Pension Assets Transfer” means the transfer after Closing by the
Belgian Pension Fund to the pension institution of the Buyer (or the relevant
Buyer Designee) (the “Buyer Designated Pension Institution”), of all pension
assets under any Belgian Autocos Pension Plans for the Belgian Active Plan
Members.
“Buyer Notice” has the meaning set forth in Section 14.4(a).
“Buyer Requested Transactions” means the Reorganization Transactions listed on
items 13, 14 and 15 of Exhibit 6.4(a)(ii), the AOAG Contribution, the AOAG Sale
and the Belgian Transactions.
“New AOAG” means Opel Automobile GmbH (formerly Opel Service GmbH).
“Opel Wien Bond” means the bond referred to in Exhibit 6.4(a)(ii)(7).





--------------------------------------------------------------------------------





“Pension Escrow Account Agreement” means that certain escrow deed by and among
General Motors, the Buyer and the Pension Escrow Agent, dated July 28, 2017.


“Pension Escrow Agent” means Deutsche Bank AG, London Branch (or such other
person appointed by the Parties from time to time) acting as escrow agent under
the Pension Escrow Account Agreement, a copy of which is attached under no. 1 of
the Reference Deed 28/29/20 July.
“Seller” or “Sellers” means each of the companies identified in the column
headed “Seller” in Exhibit 4.4(a).
“Swiss Excluded Liabilities” means the liabilities and obligations of the Swiss
Assets Seller described on Exhibit H-3.
“Swiss Legacy Pension Liabilities” means the legacy pension liabilities of the
Swiss Assets Seller and Swiss Newco to (i) current pensioners and (ii) former
employees of the Swiss Assets Seller and Swiss Newco with vested rights as at
the Closing Date.
2.2    Amendments to Article 2 of the Master Agreement
18


 
 
 



1757418.1
(a)The definitions of “Assets Sellers”, “Belgian Dealership Business”, “Belgian
Excluded Tax Asset”, “Belgian Transferred Assets”, “Belgian Transferred
Liabilities”, “Retained Fincos”, “Transferred Assets” and “Transferred
Liabilities” are hereby deleted from Section 1.1 of the Master Agreement.
(b)The following definitions are hereby added to Section 1.1 of the Master
Agreement:
“AOAG Contribution Agreement” means the assets transfer agreement entered into
by AOAG and New AOAG dated June 27, 2017, role of deeds no. 605/2017-SF and no.
604/2017-SF of the notary public Dr. Sabine Funke, Frankfurt am Main/Germany.
“Belgian Autocos” means General Motors Belgium NV and GM Automotive Services
Belgium NV, and either of them a “Belgian Autoco”.
“Belgian Partial Demergers” has the meaning set forth in Exhibit 6.4(g).
“Belgian Tax Refund” means any rights of a Belgian Autoco in, and any claims of
a Belgian Autoco to receive, any Tax Refund attributable to any Taxes paid by
the Belgian Autocos prior to the Closing Date and attributable to a Pre-Closing
Tax Period.
“Swiss Closing Date” means June 9, 2017.
“Swiss Transactions” means the transactions described as item 15 of Exhibit
6.4(a)(ii).
(c)In the definitions of “Controlled Dealership Entities”, “Inter-Company
Non-Trading Payables”, “Inter-Company Non-Trading Receivables” and
“Inter-Company Non-Trading Indebtedness” any reference to the “Assets Seller” or
“Assets Sellers” is hereby deleted.





--------------------------------------------------------------------------------





(d)In the definitions of “Belgian Active Plan Members”, “Belgian Excluded
Assets”, “Belgian Excluded Liabilities”, “Belgian Legacy Pension Liabilities”
and “Belgian Vested Former Employees”, the words “Belgian Assets Sellers” are
hereby deleted and replaced by the words “Belgian Autocos”.
(e)In the definitions of “Autoco Contributed Entities Perimeter” and “Buyer
Designees”, the references to “Transferred Assets” and “Transferred Liabilities”
are hereby deleted.
(f)Paragraph (ii) of each of the definitions of “Post-Closing Taxes”,
“Pre-Closing Straddle Period Taxes” and “Pre-Closing Taxes” are hereby deleted.
(g)In the definitions of “Employees”, “Environmental Permits”, “Material
Contract”, “Permitted Encumbrances”, “Target Group Companies” and “Third Party
Guarantees”, any reference to the “Assets Sellers” or “Assets Seller” shall read
to be made to “Swiss Assets Seller”.
(h)In the definitions of “Swiss Transferred Assets” and “Swiss Transferred
Liabilities”, the words “Closing Date” are hereby deleted and replaced by “Swiss
Closing Date”. In the definition of “Swiss Transferred Liabilities”, the words
“pre-Closing facts” are hereby deleted and replaced by “pre-Swiss Closing Date
facts”.
(i)In the definition of “Indemnified Taxes”, the words “or the buyers of the
Transferred Assets (to the extent such obligation to pay is assumed as part of
their assumption of the Transferred Liabilities”) are hereby deleted and
paragraph (v) of the such definition is hereby amended as follows:
“(v) any Taxes arising out of the Pre-Closing Transactions (provided that with
respect to Taxes arising from Buyer Requested Transactions this clause (v) shall
only apply to Taxes that are attributable to (x) General Motors’ failure to
comply with Section 8.6(a)(ii)(A) and Section 8.6(a)(ii)(B) or (y) General
Motors’ failure to apply principles consistent to Section 8.6(a)(ii)(A) and
Section 8.6(a)(ii)(B), to the extent applicable in the relevant jurisdiction, in
connection with the Belgian Transactions and the Reorganization Transactions
listed on items 13, 14 and 15 of Exhibit 6.4(a)(ii)) and the Belgian Excluded
Tax Liability”
(j)The following definitions of Section 1.1 of the Master Agreement are hereby
amended as follows:
“Agreed Pension Vehicles” has the meaning set forth in Section 6.9(b).
“AOAG” means Adam Opel GmbH (formerly Adam Opel AG).
“Belgian Excluded Tax Liability” means any liability related to Tax of the
Belgian Autocos, other than any liability with respect to the assets of the
Belgian Autocos which are not Belgian Excluded Assets (other than any Capital
Gains Taxes) that is imposed on the Buyer, any Buyer Designee or the Target
Group Companies or any of their Affiliates with respect to (x) any Tax Period
that starts after the Closing Date or (y) the Post-Closing Straddle Period
(allocated based on the same principles that apply to Target Group Companies
under Section 8.6(d)).
“Belgian Pension Assets Transfer” means the transfer after Closing by the
Belgian Pension Fund to the pension institution of the Buyer (or the relevant
Buyer Designee) (the “Buyer Designated Pension Institution”), of all pension
assets under any Belgian Autocos Pension Plans for the Belgian Active Plan
Members.
“Buyer Notice” has the meaning set forth in Section 14.4(a).
“Buyer Requested Transactions” means the Reorganization Transactions listed on
items 13, 14 and 15 of Exhibit 6.4(a)(ii), the AOAG Contribution, the AOAG Sale
and the Belgian Transactions.
“New AOAG” means Opel Automobile GmbH (formerly Opel Service GmbH).





--------------------------------------------------------------------------------





“Opel Wien Bond” means the bond referred to in Exhibit 6.4(a)(ii)(7).
“Pension Escrow Account Agreement” means that certain escrow deed by and among
General Motors, the Buyer and the Pension Escrow Agent, dated July 28, 2017.


“Pension Escrow Agent” means Deutsche Bank AG, London Branch (or such other
person appointed by the Parties from time to time) acting as escrow agent under
the Pension Escrow Account Agreement, a copy of which is attached under no. 1 of
the Reference Deed 28/29/20 July.
“Seller” or “Sellers” means each of the companies identified in the column
headed “Seller” in Exhibit 4.4(a).
“Swiss Excluded Liabilities” means the liabilities and obligations of the Swiss
Assets Seller described on Exhibit H-3.
“Swiss Legacy Pension Liabilities” means the legacy pension liabilities of the
Swiss Assets Seller and Swiss Newco to (i) current pensioners and (ii) former
employees of the Swiss Assets Seller and Swiss Newco with vested rights as at
the Closing Date.
2.2    Amendments to Article 2 of the Master Agreement
(a)In Article 2, all references to “Transferred Assets” and “Transferred
Liabilities” are hereby deleted.


(b)Section 2.2 and the first sentence of Section 2.3 are hereby deleted.


(c)The second sentence of Section 2.3 is hereby amended as follows:


“For the avoidance of doubt, the Swiss Assets Seller and General Motors Belgique
Automobile will retain, and will be responsible for paying, performing and
discharging when due, and the Buyer and its Affiliates will not assume or have
any responsibility for, the Belgian Excluded Liabilities, the Swiss Excluded
Liabilities and, to the extent related to the Swiss Assets Seller or General
Motors Belgique Automobile, respectively, the Other Excluded Liabilities.”
(d)In paragraph (v) of Section 2.6(a), the reference to “Section 2.2” is hereby
deleted and replaced by “Section 2.5”.  


(e)In the last paragraph of Section 2.6, the last sentence is hereby amended as
follows:


“General Motors shall be solely responsible for allocating the Estimated
Purchase Price among the Sellers in accordance with the Pre‑Closing Certificate
or any different Price Allocation determined pursuant to Section 3.1. If Section
10.1(b) applies, the Pre‑Closing Certificate delivered at the First Closing will
not include the Fincos Value, and a separate Pre‑Closing Certificate shall be
delivered by General Motors to the Buyer 8 Business Days prior to the Second
Closing setting out the Fincos Value.”
2.3    Amendments to Article 3 of the Master Agreement
(a)In Sections 3.1(a) and 3.4, all references to “Transferred Assets” are hereby
deleted.







--------------------------------------------------------------------------------





(b)In Section 3.1(e), the reference to the “Assets Sellers” is hereby deleted
and replaced by “Swiss Assets Seller”.


(c)In Section 3.2, all references to “Belgian Assets Sellers” are hereby deleted
and replaced by “Belgian Autocos”.




2.4    Amendments to Article 4 of the Master Agreement
(k)

(a)The following paragraphs (iv) and (v) shall be added to the end of the first
sentence of Article 4:


“(iv) that any representation and warranty made in respect of the Swiss Assets
Seller is made as of the date of this Agreement and as of the Swiss Closing Date
immediately prior to the completion of the Swiss Transactions and (v) that any
representation made in respect of Swiss Newco is made as of the Swiss Closing
Date immediately after the completion of the Swiss Transactions and as of the
Closing Date.”
(b)In Article 4, all references to “Assets Sellers” or “Assets Seller” are
hereby deleted and replaced by “Swiss Assets Seller”.


(c)In Section 4.4(a), all references to “Belgian Assets Sellers” are hereby
deleted.


(d)Section 4.5 is hereby amended as follows:


“AOAG Contributed Assets and Swiss Transferred Assets
The Swiss Transferred Assets are owned by the Swiss Assets Seller as of the date
hereof, free and clear of any Encumbrances, the AOAG Contributed Assets are
owned by AOAG as of the date hereof, free and clear of any Encumbrances and the
AOAG Contributed Assets that have been validly contributed to New AOAG on the
Contribution Date will be owned by New AOAG on the Closing Date, free and clear
of any Encumbrances, and the Swiss Transferred Assets that have been validly
transferred to Swiss NewCo on the Swiss Closing Date will be owned by Swiss
Newco on the Closing Date, free and clear of any Encumbrances.”
(e)In Section 4.7, the words “included among the Transferred Assets or” are
hereby deleted.
(f)Section 4.10(c) is hereby amended as follows:


“Except as set forth on Exhibit 4.10(c), the certificates, licenses, permits,
governmental authorizations and approvals (including Environmental Permits and
accreditations) (“Permits”) required to be held by AOAG, the Swiss Assets
Seller, the Target Group Companies and the Controlled Dealership Entities under
applicable Laws to carry out their activities as currently carried out have been
duly issued or granted to AOAG, the Swiss Assets Seller, the Target Group
Companies and the Controlled Dealership Entities and are in full force and
effect; provided that the foregoing representation and warranty shall not apply
to New AOAG or Swiss Newco as of the Closing Date with respect to the activities
transferred to New AOAG pursuant to the AOAG Contribution or to Swiss Newco by
the Swiss Assets Seller, respectively.”
(g)In Section 4.13(d), the following words are hereby added at the end of the
first sentence: “or the Swiss Transactions”.







--------------------------------------------------------------------------------





(h)Section 4.13(j) is hereby amended as follows:


“The Target Group Companies will be at and immediately following the Closing
either the rightful owner or the valid licensee or sublicensee (including under
the Ancillary Agreements), to the extent such licenses or sublicenses are
legally required, of all trademarks, trade names and domain names that are used
in their operations as currently conducted and as planned to be conducted in
accordance with the Ancillary Agreements (excluding any rights pursuant to
licenses or sublicenses included within the AOAG Contributed Assets or the Swiss
Transferred Assets that have not validly transferred to New AOAG as of the
Closing Date or to Swiss Newco as of the Swiss Closing Date, respectively),
provided that (i) in any case of conflict between this Section 4.13(j) and
Section 4.13(k) below with respect to Third Party intellectual property
assertions, 4.13(k) shall prevail and (ii) in case of conflict between this
Section 4.13(j) and 4.13(i), Section 4.13(i) shall prevail.”
(i)Section 4.14(b)(i) is hereby amended as follows:
“each Material Contract is in full force and effect, and is a valid and binding
agreement of AOAG, the Swiss Assets Seller, the relevant Target Group Company or
the relevant Controlled Dealership Entity (excluding any Material Contracts
included within the AOAG Contributed Assets or the Swiss Transferred Assets that
have not validly transferred to New AOAG or Swiss Newco);”
(j)Section 4.14(b)(iv) is hereby amended as follows:


“no written notice of termination has been given, and to the Knowledge of
General Motors, no termination has been threatened or announced, to AOAG, the
Swiss Assets Seller, a Target Group Company or a Controlled Dealership Entity
with respect to any Material Contract (excluding any Material Contracts included
within the AOAG Contributed Assets or the Swiss Transferred Assets for which a
notice of termination has been received in relation to the AOAG Contribution or
the Swiss Transactions); and”
(k)In Section 4.15, the words “Assets Sellers” are hereby replaced by the words
“Swiss Assets Seller” and the words “Transferred Assets” are hereby replaced by
“Swiss Transferred Assets”.


(l)In the first sentence of Section 4.17, the words “Target Companies” are
hereby deleted and replaced by the words “Target Group Companies”.


(m)In the second sentence of Section 4.17, the words “, Swiss Newco,” are hereby
added between “New AOAG” and “or the Buyer”, and the words “, as applicable,”
are hereby added between “Buyer” and “will”.


(n)In Section 4.20, the word “Swiss” is hereby added immediately before the
words “Transferred Assets” and “Transferred Liabilities”, and the words “the
Swiss Assets Seller,” are hereby added between “the Sellers” and “the Target
Group Companies”.


2.5    Amendments to Article 6 of the Master Agreement
(a)In Section 6.1, all references to “Assets Sellers” or “Assets Seller” are
hereby deleted and replaced by “Swiss Assets Seller”.


(b)The first sentence of Section 6.1(a) is hereby amended as follows:


“From the date hereof until the Closing Date, General Motors shall procure that
AOAG (until the Contribution Date with respect to AOAG Contributed Assets, and
until the Closing Date with respect to the





--------------------------------------------------------------------------------





AOAG Contributed Assets with respect to which legal ownership has not yet been
validly transferred to New AOAG on the Contribution Date), New AOAG, the Swiss
Assets Seller (until the Swiss Closing Date with respect to Swiss Transferred
Assets, and until the Closing Date with respect to the Swiss Transferred Assets
with respect to which legal ownership has not yet been validly transferred to
Swiss Newco on the Swiss Closing Date), the Target Group Companies and the
Controlled Dealership Entities operate and carry on their activities in the
ordinary course of business and in substantially the same manner as conducted at
the date hereof and shall not:”
(c)In Section 6.1(xiii), the words “for the Delayed Fincos” are hereby deleted
and replaced by “if Section 10.1(b) applies”.


(d)In Section 6.2, all references to “Assets Sellers” or “Assets Seller” are
hereby deleted and replaced by “Swiss Assets Seller” and all references to
“Transferred Assets” and “Transferred Liabilities” are hereby deleted and
respectively replaced by “Swiss Transferred Assets” and “Swiss Transferred
Liabilities”.


(e)In Section 6.3(c), the words “the Buyer (or the relevant Buyer Designee)” are
hereby deleted and replaced by “Swiss Newco” and the words “Transferred Assets”
are hereby deleted and replaced by “Swiss Transferred Assets”.


(f)In Section 6.3(d), the word “Swiss” is added immediately before the words
“Closing Date” and “Assets Seller”.


(g)In respect of Section 6.4(c), the Parties hereby (i) acknowledge and agree
that the note referred to therein shall be denominated in U.S. Dollars and has
been issued for an amount of $ 3,329,844,900.00 on June 30, 2017 and (ii) agree
that such note shall be settled by General Motors in cash in Euros on or prior
to the Closing by way of payment to New AOAG (as the holder of such note) in an
amount equal to the aggregate principal and interest outstanding as of such
settlement date. This note will be settled by General Motors for the Euro
equivalent of the principal and interest; AOAG will contribute to New AOAG prior
to Closing any additional funds needed to satisfy the required First Estimated
Pension Closing Amount and Second Estimated Pension Closing Amount.


(h)Section 6.4(g) is hereby amended as follows:


“The Parties shall reasonably cooperate to implement the transactions set forth
in Exhibit 6.4(g) (the “Belgian Transactions”) to be performed prior to or after
the Closing in accordance with such Exhibit.”
(i)In Sections 6.5, 6.6 and 6.10, the words “Assets Sellers” and “Assets Seller”
shall be deleted and replaced by “Swiss Assets Seller”.


(j)The following is added at the end of Section 6.9(b):


(i)    Exhibit 6.9(b)(i) sets forth a list, by country and by Pension Plan, of
the jointly determined Agreed Pension Vehicles for the Autoco Pension Plans and
the relevant portion of the Buyer Restricted Second Pension Closing Amount
allocated to the respective Pension Plan for which such Agreed Pension Vehicle
is established (the “Agreed Pension Vehicles List”). The Parties acknowledge and
agree that Agreed Pension Vehicles for Finco Pension Plans included in the Third
Pension Closing Payment Amount and/or Fourth Pension Closing Payment Amount
shall be separately agreed in good faith by the Parties in advance of the Finco
Closing.





--------------------------------------------------------------------------------





(ii)    The Parties acknowledge and agree that it is intended that each Agreed
Pension Vehicle shall qualify as “plan assets” under IAS 19 (the “Plan Assets
Qualification”). To the extent necessary, any such determinations in this regard
shall be made by the Buyer’s auditor or the auditor of the relevant Affiliate of
the Buyer (as the case may be) in good faith, and shall be memorialized in
writing. The Buyer or its relevant Affiliate shall use reasonable best efforts
to procure that the documentation for each Agreed Pension Vehicle shall reflect
the exclusive purpose for which the relevant portion of the Restricted Pension
Closing Amounts deposited in that Agreed Pension Vehicle may be used, being the
payment of the applicable benefits to the Employees whose benefits were included
in the calculation of the portion of the relevant Pension Closing Payment Amount
held (or to be held) by such Agreed Pension Vehicle (the “APV Exclusive
Purpose”). The APV Exclusive Purpose may include reimbursements to the Buyer or
its relevant Affiliate of an insurance premium or Pension Fund contribution, in
each case only to the extent that such reimbursement of premium or contribution
relates to payments within the purpose set forth in Section 6.9(d). The Buyer
acknowledges that all Restricted Pension Closing Amounts shall be used only for
the purpose set forth in Section 6.9(d).
(iii)    For each Pension Plan for which (A) due to the inability of the Buyer
using reasonable best efforts to establish an Agreed Pension Vehicle because it
would not be possible to obtain a written confirmation of the Plan Assets
Qualification as set forth in Section 6.9(b)(ii) for such Agreed Pension Vehicle
or (B) to change an Agreed Pension Vehicle from an escrow account to another
form of Agreed Pension Vehicle, the Buyer may propose an alternative form of
Agreed Pension Vehicle to that already set forth in the Agreed Pension Vehicles
List for the relevant Pension Plan. Any such proposal from the Buyer to General
Motors shall be in writing, delivered in accordance with Section 17.11 and shall
propose a form of Agreed Pension Vehicle that satisfies the criteria set forth
in Section 6.9(b)(ii). Each Party acknowledges that the Buyer may propose an
arrangement under which more than one Agreed Pension Vehicle and/or Individual
Escrow Account is to be established for any relevant Pension Plan.
(iv) Any Agreed Pension Vehicle that is a separate escrow account (each, an
“Individual Escrow Account”) shall be established with a commercial banking
institution, a trust company or any other third-party escrow agent capable of
duly administering such escrow account and is not required to satisfy the Plan
Assets Qualification. Restricted Pension Closing Amount funds placed in an
Individual Escrow Account shall be released to the Buyer (or the applicable
Affiliate) exclusively for payment of the applicable benefits to the Employees
whose benefits were included in the calculation of the relevant Restricted
Pension Closing Amount (the “IEA Exclusive Purpose”). The IEA Exclusive Purpose
may include reimbursements to the Buyer or its relevant Affiliate of an
insurance premium or Pension Fund contribution, in each case only to the extent
that such reimbursement of premium or contribution relates to payments within
the purpose set forth in Section 6.9(d). The Buyer or its relevant Affiliate
shall use reasonable efforts to procure that the IEA Exclusive Purpose shall be
reflected in the documentation establishing the Individual Escrow Account. The
Buyer acknowledges that all Restricted Pension Closing Amount shall be used only
for the purpose set forth in Section 6.9(d).
(v)    Following receipt of any such proposal pursuant to Section 6.9(b)(iii),
General Motors shall be entitled to review the proposal during a 30-day review
period for the purpose of verifying that the proposal is in accordance with the
requirements of this Agreement. During such period and to the extent necessary,
the Buyer shall make itself available to discuss its proposal and shall provide
(and shall cause its Affiliates to provide) General Motors with all information
about the proposal as may be reasonably required by General Motors. At any time
prior to the expiration of the 30-calendar day review period, General Motors may
deliver a written notice to the Buyer stating that the Buyer's proposal is not
in accordance with the requirements of this Agreement (a “Disputed APV Notice”)
and the basis for such objection.
(vi)    Upon delivery of a Disputed APV Notice by General Motors, the Buyer and
General Motors shall use their good faith efforts to resolve the disputed items
and determine the terms of the relevant Agreed





--------------------------------------------------------------------------------





Pension Vehicle or Individual Escrow Account, as applicable, as promptly as
practicable. If the Buyer and General Motors fail to reach an agreement upon any
such matter within 30 calendar days after delivery of the Disputed APV Notice by
General Motors stating any objections as to any such proposal by the Buyer, the
disputed items shall be resolved in good faith jointly by the CFOs of the Buyer
and General Motors Company within 15 calendar days following the end of such
30-calendar day Disputed APV Notice discussion period.
(vii)    To the extent the CFOs cannot jointly resolve the disputed items, the
relevant portion of the Restricted Pension Closing Amounts shall be contributed
into an Individual Escrow Account (such Individual Escrow Account to be
established by the Buyer or its relevant Affiliate) that complies with the
requirements of this Agreement (including, for the avoidance of doubt, as to the
release of funds for the IEA Exclusive Purpose).
(viii)    To the extent the Buyer acting in good faith and with reasonable best
efforts is unable to establish one or more Agreed Pension Vehicles for the
relevant Pension Plan within 9 months after the Closing Date (the “Escrow
Maturity Date”), the Buyer shall notify General Motors in writing and the Escrow
Maturity Date shall be extended under the Pension Escrow Account Agreement for a
further 8-month period (the expiration of which being the “Extended Escrow
Maturity Date”). To the extent the Buyer acting in good faith and with
reasonable best efforts is unable to establish one or more Agreed Pension
Vehicles on or before the Extended Escrow Maturity Date, any escrow funds placed
under the Pension Escrow Account Agreement in respect of such Agreed Pension
Vehicle shall be released and contributed to an Individual Escrow Account, which
in this case may be held by New AOAG (and if established by New AOAG shall be
held separately from other assets of New AOAG) and used exclusively for the
purpose described in Section 6.9(d) as applied to each such Restricted Pension
Closing Amount.
(ix)    Upon notice by the Buyer to General Motors in writing that an Agreed
Pension Vehicle or Individual Escrow Account jointly determined in accordance
with this Section 6.9 has been established in compliance with the terms of this
Agreement, which notice shall include a copy of the Agreed Pension Vehicle or
Individual Escrow Account documentation (as applicable) for the purpose of
allowing General Motors to confirm the inclusion of the IEA Exclusive Purpose or
APV Exclusive Purpose, as applicable, the Parties shall, in accordance with the
terms and procedures of the Pension Escrow Account Agreement, release such
portion of the Restricted Pension Closing Amounts from the escrow established
under the Pension Escrow Account Agreement in accordance with Section 6.9(f),
and contribute such portion of the Restricted Pension Closing Amounts into the
respective Agreed Pension Vehicle or Individual Escrow Account.
(x)    For the avoidance of doubt, there shall be no change to the APV Exclusive
Purpose or the IEA Exclusive Purpose applicable to any Agreed Pension Vehicle or
Individual Escrow Account, as applicable, without the prior written consent of
General Motors. The Parties acknowledge that if any funds retained in any Buyer
CTA, Agreed Pension Vehicle or Individual Escrow Account in respect of any
jubilee or termination indemnity benefit which are no longer required for the
payment of the applicable jubilee or termination indemnity benefits to the
Employees whose benefits were included in the calculation of the relevant
portion of the Restricted Pension Closing Amounts deposited thereunder due to
termination of such employees prior to receipt of a jubilee payment or prior to
qualification for a termination indemnity, such funds shall be available for the
Buyer or its respective Affiliate for payment or reimbursement of applicable
benefits for other employees under the relevant Pension Plans as so determined
by the Buyer’s actuary or auditor or the actuary or auditor of the relevant
Affiliate of the Buyer (as the case may be) in good faith. For the avoidance of
doubt, all Restricted Pension Closing Amount funds shall be used exclusively for
the purpose set forth in Section 6.9(d).





--------------------------------------------------------------------------------





For the avoidance of doubt, it is being understood that where in any case the
funds so released in any Agreed Pension Vehicle, Individual Escrow Account or
such long-term escrow account are lower than the relevant portion of the
Restricted Pension Closing Payment Amount deposited in escrow due to applicable
(negative) interest rates, fees, costs or charges occurring during the time in
which the funds are held in escrow, only such lower amount is to be contributed
into the relevant Agreed Pension Vehicle, Individual Escrow Account or such
long-term escrow account.”
(k)Section 6.9 is hereby amended as follows to add Section 6.9(f):


“(i)    To the extent that Agreed Pension Vehicles in respect of the Autoco
Pension Plans have not been established by the Closing Date as contemplated by
the first sentence of Section 6.9(b), General Motors shall, or shall, in the
event General Motors has contributed the respective amounts to New AOAG, cause
New AOAG to, place the relevant portion of the Buyer Restricted Second Pension
Closing Payment Amount into an escrow account established by New AOAG pursuant
to the Pension Escrow Account Agreement for which, for the avoidance of doubt,
Sections 6.9(b)(i) - (x) and Section 6.9(d) shall apply. For the avoidance of
doubt, Sections 10.3 (a), (b) and (c) are, with respect to the relevant portions
of the Buyer Restricted Second Pension Closing Amount only, subject to the
provisions of this Section 6.9(f).
(ii)    For the avoidance of doubt, if upon termination of the escrow account
established by the Pension Escrow Account Agreement residual amounts are
transferred to New AOAG, these shall be used exclusively for the purpose
described in 6.9(d).”
(l)In Section 6.10, the words “Assets Sellers” and “Assets Seller” shall be
deleted and replaced by “Swiss Assets Seller (until the Swiss Closing Date)”.


(m)In Section 6.13(b), the words “Assets Sellers” are hereby deleted and
replaced by “Swiss Assets Seller”.


2.6    Amendments to Article 7 of the Master Agreement
In Section 7.1(c), the words “the relevant Buyer Designee” are hereby deleted
and replaced by “Swiss Newco”.
2.7    Amendments to Article 8 of the Master Agreement
(a)Section 8.1(a) is hereby amended as follows:


“The Buyer shall bear, or shall cause the relevant Buyer Designee to bear, the
cost of any stamp duty, registration duty, real property transfer, transaction
duty or similar Tax (including interest, fines and penalties) in all
jurisdictions where they are payable in relation to the transfer of the Shares,
the Belgian Transactions or the Swiss Transactions or otherwise arising as a
result of this Agreement and any other Transaction Document, excluding (i) any
of such costs arising as a result of the Pre-Closing Transactions (other than
(i) the AOAG Contribution, (ii) the AOAG Sale and (iii) an amount equal to the
sum of the aggregate costs that would have been incurred and borne by the Buyer
in respect of the Belgian Transactions had they been structured as a transfer of
the assets by the Belgian Autocos to the Buyer at Closing and in respect of the
Swiss Transactions had they been structured as a transfer of assets by the Swiss
Assets Seller to the Buyer at Closing), and (ii) any such costs which comprise
Degrouping Taxation, which shall, in each case, be exclusively borne by Seller
(such Taxes borne by the Buyer pursuant to this section 8.1(a),“Transfer
Taxes”).”





--------------------------------------------------------------------------------





(b)In the fourth sentence of Section 8.4(a), the words “on any supply or service
by General Motors or a Seller (or any of its Affiliates)” are replaced by the
words “on the payment of the Purchase Price”.


(c)Section 8.4(c) and Section 8.4(d) are hereby deleted.


(d)In Section 8.5, the words “or Assets Sellers” are hereby replaced by “or
AOAG, or the Swiss Assets Seller” and the words “(or for Assets Sellers, not
related to the Transferred Assets)” are hereby replaced by “(or for Swiss Assets
Seller, not related to the Swiss Transferred Assets and the Swiss Transferred
Liabilities, or for AOAG, not related to the AOAG Contributed Assets and AOAG
Contributed Liabilities)”.


(e)The last sentence of Section 8.6(a)(ii)(A) is hereby amended as follows:


“To the extent similar mechanisms are available under Belgian and Swiss laws in
connection with the transactions to be made pursuant to items 13 and 14 of
Exhibit 6.4(a)(ii), the Belgian Transactions or the Swiss Transactions, the same
position shall be adopted in the relevant Tax Return, mutatis mutandis. All such
Tax Returns will be filed on a timely basis (taking into account available
extensions) and all Taxes indicated as due and payable on such Tax Returns filed
pursuant to this Section 8.6(a)(ii) shall be paid by the applicable Target Group
Company as and when required by law.”
(f)The last sentence of Section 8.6(a)(ii)(B) is hereby amended as follows:


“For the avoidance of doubt and if, for any reason, (x) any profit pursuant to
Sec. 5 para 7 sentence 1 German Income Tax Act (Einkommensteuergesetz) relating
to pension liabilities would fall within the Tax Return of a Straddle Period,
Buyer and General Motors already agree that such profit shall not be spread
pursuant to Sec. 5 para 7 sentence 5 German Income Tax Act
(Einkommensteuergesetz) but shall rather be realized in full immediately,
resulting in a Pre-Closing Tax and (y) to the extent similar mechanisms are
available under Belgian and Swiss laws in connection with the transactions to be
made pursuant to items 13 and 14 of Exhibit 6.4(a)(ii), the Belgian Transactions
or the Swiss Transactions , the same approach as described in clause (x) shall
apply, mutatis mutandis.”
(g)In Section 8.7(a), the words “Assets Sellers” are hereby deleted and replaced
by “Swiss Assets Seller” and in Section 8.7(a)(x), the words “(including, for
the avoidance of doubt, the Belgian Tax Refund and any other Pre-Closing Taxes
paid by the Belgian Autocos)” are hereby added between the words “Pre-Closing
Taxes paid by the Target Group Companies” and “(or Taxes paid by AOAG…)”.


(h)A new Section 8.9(c) is added to Section 8.9, which shall read as follows:


“General Motors and the Buyer acknowledge and agree that they will (and will
cause their applicable Affiliates to) file all Tax Returns and forms reflecting
that the Belgian Partial Demergers were carried out in accordance with the
provisions of Book XI, Title II, Chapter III, Section I of the Belgian Company
Code and the tax neutrality regime set forth in Articles 211, §1, 212 and 183bis
of the Belgian Income Tax Code 1992 and on the basis that any supplies comprised
in the Belgian Partial Demergers shall be exempt from VAT under Article 44, §3,
6°-9° of the Belgian VAT Code.”
2.8    Amendments to Article 9 of the Master Agreement
(a)Paragraph (f) of Section 9.2 is hereby amended as follows:







--------------------------------------------------------------------------------





“the representations and warranties made by General Motors in Sections 4.8
(Financial Statements), 4.10 (Compliance with Laws and Permits) and 4.17
(Sufficiency of Assets) shall be true and correct as of the Closing Date, except
to the extent that such failures to be so true and correct in the aggregate
would not result in (i) a one‑time cost and/or (ii) an annual recurring cost
over a period not to exceed five years from the Closing Date, having in the
aggregate a combined cash value impact in excess of 500,000,000 Euro; provided
that, for the purposes of determining the accuracy as of the Closing Date of the
representation and warranty set forth in Section 4.17 (Sufficiency of Assets),
the benefits of any AOAG Contributed Asset or Swiss Transferred Asset in respect
of which an objection has been received prior to the Closing Date by General
Motors, AOAG, the Swiss Assets Seller, any Target Group Company or the Buyer in
respect of (i) the contribution of such AOAG Contributed Asset to New AOAG or
the transfer of the Swiss Transferred Assets to Swiss Newco, or (ii) the change
of control of New AOAG, any Target Group Company or Controlled Dealership Entity
(or, where such objection has been received but such Third Party has been
notified of the implementation of an Alternate Arrangement in accordance with
Exhibit 6.3(d), an objection has been so received in respect of such Alternate
Arrangement) shall be deemed not to be available to the Buyer (or the relevant
Buyer Designee) as from the Closing Date unless the Buyer (or the relevant Buyer
Designee) or Swiss Newco validly and effectively receives as of the Closing Date
the benefits of any such AOAG Contributed Asset or Swiss Transferred Asset on
terms and conditions substantially similar to those prevailing prior to the
Closing Date, including through an Alternate Arrangement or otherwise through
continued performance of General Motors or a Third Party; and”
(b)The following words are added at the end of paragraph (d) of Section 9.1 and
at the end of paragraph (g) of Section 9.2: “or, with respect to Italy, the
relevant Governmental Authority shall have approved in writing the terms of any
proposed workaround arrangement in that respect”.


2.9    Amendments to Article 10 of the Master Agreement
(a)In Section 10.2(a)(iii) and in the first paragraph of Section 10.2(c), the
reference to “Transferred Assets” is hereby deleted.


(b)A new sentence is hereby added to the end of Section 10.3(a) as follows:


“The Parties hereby agree and acknowledge that New AOAG shall cause the
respective funds that have been paid by General Motors to it pursuant to this
Section 10.3 to be contributed at Closing by New AOAG to the Affiliate that has
established the relevant Buyer CTA or Agreed Pension Vehicle (with the exception
of the Buyer CTA which shall be established by New AOAG), and Buyer shall
procure that any such Affiliate shall, upon receipt, promptly deposit such funds
into the relevant Buyer CTA or Agreed Pension Vehicle (as applicable) and
further that upon receipt of any funds from the Pension Escrow Account, Buyer
shall cause such funds to be contributed to the Affiliate that has established
the relevant Agreed Pension Vehicle, and Buyer shall procure that such Affiliate
shall, upon receipt, promptly deposit such funds into the relevant Agreed
Pension Vehiclie.”
2.10    Amendments to Article 12 of the Master Agreement
(a)In Section 12.1(a), the words “the Transferred Assets” are hereby deleted and
replaced by “the Swiss Transferred Assets”.


(b)In Section 12.1(a)(ii), the word “AOAG" shall be included before the words
“Contributed Assets”.


(c)Section 12.2(c)(vi) is hereby amended as follows:





--------------------------------------------------------------------------------







“retaining and operating any Finco between the First Closing and the Second
Closing and, if this Agreement terminates in respect of the Fincos pursuant to
Section 10.1(b)(iv), retaining and operating the Fincos for the purpose of their
orderly liquidation; or”
(d)In Section 12.4(a)(ii)(A), the words “, or the Transferred Assets and
Transferred Liabilities” are hereby deleted and replaced by “, or the Swiss
Transferred Assets and Swiss Transferred Liabilities”.


(e)In Section 12.6, the words “the Buyer (or a Buyer Designee)” and “the
relevant Buyer Designee” are hereby deleted and replaced by “Swiss Newco”, the
words “Transferred Assets” are hereby deleted and replaced by “Swiss Transferred
Assets”, the words “Closing Date” are hereby deleted and replaced by “Swiss
Closing Date” and the words “relevant Assets Seller” or “Assets Sellers” are
hereby deleted and replaced by “Swiss Assets Seller”.


(f)A new Section 12.11 is added to Article 12, which shall read as follows:


“Transitional Accounting Services
During a period of 90 days after the Closing Date (or, if applicable, the First
Closing Date), General Motors (or its Affiliates) shall provide to the Buyer (or
its Affiliates) the services identified in paragraph A of Exhibit 12.11 and the
Buyer (or its Affiliates) shall provide to General Motors (or its Affiliates)
the services identified in paragraph B of Exhibit 12.11. The costs or expenses
incurred by any Party in relation to such services shall not be charged to the
other Party.”
(g)A new Section 12.12 is added to Article 12, which shall read as follows:


“Belgian Transactions
As soon as possible after the Closing, the Parties shall cause the
implementation of the Belgian Transactions to be performed after the Closing
Date in accordance with Exhibit 6.4(g).”
2.11    Amendments to Article 13 of the Master Agreement
(a)Section 13.2(a) is hereby amended as follows: “General Motors and the Buyer
shall reasonably cooperate to effect as soon as practicable (i) the vehicle
convergence plan (the “Vehicle Convergence Plan”) set forth on Exhibit
13.2(a)(i) and (ii) the propulsion convergence plan (the “Propulsion Convergence
Plan”) set forth on Exhibit 13.2(a)(ii) (the Vehicle Convergence Plan and the
Propulsion Convergence Plan, together the “Convergence Plan”). Without limiting
the foregoing, the Buyer shall (and shall cause its Affiliates to) use its
reasonable best efforts to support AOAG’s transition to the Buyer’s Intellectual
Property as memorialized in such Convergence Plan.”


(b)A new paragraph (d) is hereby added to Section 13.2, which shall read as
follows: “The Parties agree to facilitate the continued cooperation of the
Parties to participate in the exchange of information and data as well as the
processing / recording of payments to individuals and remittances of tax
information to the appropriate tax authorities on an as needed basis until such
time as both Parties will agree in writing that this is no longer required. The
Parties agree to designate a point of contact and a process to initiate said
exchanges and transactions and neither of the Parties will unduly withhold the
agreed services.”


2.12    Amendments to Article 14 of the Master Agreement





--------------------------------------------------------------------------------





(a)In Section 14.1(a)(iii), the words “to which such payment relates” are added
between “the relevant given set of Shares” and “(meaning, for the purposes of
this Section…”; the words “or the relevant set of Transferred Assets to which
such payment relates” and “or a set of Transferred Assets” are hereby deleted
and the reference to “Section 14.1(a)(iv)” is hereby deleted and replaced by
“Section 14.1(b)”.


(b)In Section 14.1(b), the words “or Transferred Assets”, “or set of Transferred
Assets” and “or a given set of Transferred Assets” are hereby deleted, and the
last sentence “Any disclosure made with respect to, or against a given
representation of General Motors is deemed to be made with respect to, and
against all the other representations of General Motors.” is hereby deleted.
(c)A new Section 14.1(bb) is inserted as follows: “(bb) Any disclosure made with
respect to, or against a given representation of General Motors is deemed to be
made with respect to, and against all the other representations of General
Motors.”


(d)In the first sentence of Section 14.4, the words “, Transferred Asset,
Shares, or Transferred Liability” are hereby deleted and replaced by “or the
Shares”.


2.13    Amendments to Article 15 of the Master Agreement
(a)In paragraph (b) of Section 15.1, the words “Transferred Assets or
Transferred Liabilities” are hereby deleted.


(b)Item (z) of the third paragraph of Section 15.1 is hereby amended as follows:


“shall be allocated to the purchase price of the Shares of each Target Group
Company or Controlled Dealership Entity, to which such payment related (and the
Parties shall notify each other and cooperate in reflecting such payment).”
(c)Section 15.3 is hereby amended as follows:


“Any Sellers’ Claim pursuant to Section 15.1(a) may give rise to indemnification
only if notified by General Motors to the Buyer prior to the expiration of an
18-month period following the Closing Date. Any Sellers’ Claim pursuant to
Section 15.1(d) may give rise to indemnification only if notified by General
Motors to the Buyer prior to the end of a 3-month period after the expiration of
a 10-year period following the Closing Date. Any Sellers’ Claim pursuant to
Section 15.1(c) may give rise to indemnification only if notified by General
Motors to the Buyer prior to the expiration of a 6-month period following the
full satisfaction of the indebtedness, loan, or Derivative Transaction
underlying the applicable guarantee. Any Sellers’ Claim pursuant to Sections
15.1(b), 15.1(e), 15.1(f) and 15.1(g) may give rise to indemnification only if
notified by General Motors to the Buyer prior to the end of a 3-month period
following the expiration of the applicable statute of limitations.”
(d)In Section 15.8, the words ”the Transferred Assets or the Transferred
Liabilities” are hereby deleted.


2.14    Amendments to Article 17 of the Master Agreement
(l)

(a)In Section 17.11, the following is added at the end of “75116, Paris,
France”:


“As from September 1, 2017





--------------------------------------------------------------------------------





Peugeot SA
7 rue Henri Sainte-Claire Deville
CS 60125 - 92563 RUEIL-MALMAISON CEDEX”.
(b)In Section 17.7, the words “or the Transferred Assets and the Transferred
Liabilities”, “or Transferred Assets” and “or in relation to the Transferred
Assets” are hereby deleted.


(c)Section 17.9 of the Agreement is hereby amended and replaced in its entirety
by the following: “For purposes of this Agreement (i) amounts received by, or
paid by, General Motors pursuant to this Agreement shall be received by, or paid
by, General Motors as agent for the relevant Sellers (provided however that
nothing in this Section 17.9 shall be read as limiting the liability of General
Motors with respect to the Buyer and its Affiliates) and (ii) amounts received
by, or paid by, the Buyer pursuant to this Agreement, excluding amounts received
by Buyer pursuant to Section 3.3(b), Section 10.3(b), or Exhibit E, shall be
received by, or paid by, the Buyer as agent for the relevant Buyer Designee and
the licensee, in respect of the fraction of the Purchase Price allocated to the
granting of the IP License Agreement (provided however that nothing in this
Section 17.9 shall be read as limiting the liability of Buyer with respect to
the General Motors and its Affiliates).”




ARTICLE 3
AMENDMENTS TO exhibits; ANCILLARY AGREEMENTS
3.1    Exhibit 4.5
Exhibit 4.5 of the Master Agreement is hereby deleted.
3.2    Exhibit 4.8
The “Autoco Special Purpose Financial Schedules - Balance Sheet” for the year
ended December 31, 2016 included as part of the Autoco Special Purpose Financial
Schedules in Exhibit 4.8 of the Master Agreement reported USD 3,732 million of
deferred income tax assets (“DTAs”), of which USD 2,681 million were reported as
a preliminary estimate of the non-transferrable DTAs and USD 1,048 million were
reported as the DTAs that would transfer to the Autoco Contributed Entities
Perimeter. As a result of the AOAG Contribution, the non-transferrable DTA
balance has been decreased by USD 799 million primarily relating to post-closing
deductions for pension payments (USD 507 million) and timing differences for
property, plant and equipment (USD 292 million). The non-transferrable DTA
balance was also increased by USD 24 million to account for DTAs relating to UK
and Belgian pension payments. As a result, the amount of non-transferrable DTAs
as of December 31, 2016 has been decreased to USD 1,906 million and the DTAs
transferred to the Autoco Contributed Entities Perimeter has been increased to
USD 1,823 million. The Autoco Special Purpose Financial Schedules is hereby
amended in accordance with the foregoing.
3.3    Exhibit 6.9(b)(i)
Exhibit 6.9(b)(i) is hereby added to the Master Agreement.
3.4    Exhibit 13.2
Exhibit 13.2(a)(i) and Exhibit 13.2(a)(ii) are hereby added to the Master
Agreement.
3.5    Exhibit 16





--------------------------------------------------------------------------------





Exhibit 16 of the Master Agreement is amended as follows:
In Article 6, the words “Sections 14.1(a)(iii) and (iv)” are hereby deleted and
replaced by “Sections 14.1(a)(iii) and 14.1(b)”.
3.6    Exhibit A
(a)In the definition of “Closing Cash” in Exhibit A of the Master Agreement, the
following words are hereby added immediately after item (vi) (but before the
words “determined in accordance with the Closing Accounting Principles (…)”):
“minus an amount of 2.553 million Euros (corresponding to the purchase price for
certain assets that will be paid on the Closing Date by Peugeot Chile SA to
General Motors Chile Industria Automotriz Limitada)”.


(b)Executed versions of the Ancillary Agreements and further documents related
to the Transaction are attached hereto for evidence purposes.


3.7    Certain Other Exhibits
Exhibit E, Exhibit G-1, Exhibit G-2, Exhibit G-3, Exhibit H-1, Exhibit H-2,
Exhibit 3.4, Exhibit 4.4, Exhibit 6.4(a)(ii), Exhibit 6.4(b) and Exhibit 6.4(g)
of the Master Agreement are hereby deleted and respectively replaced by Exhibit
E, Exhibit G-1, Exhibit G-2, Exhibit G-3, Exhibit H-1, Exhibit H-2, Exhibit 3.4,
Exhibit 4.4, Exhibit 6.4(a)(ii), Exhibit 6.4(b) and Exhibit 6.4(g) attached
hereto.
3.8    Exhibit 12.11
Exhibit 12.11 attached hereto is hereby added to the Master Agreement.
3.9     Executed Further Documents
Prior to the date hereof, the Parties and/or certain other parties have entered
into the Ancillary Agreements as well as certain other agreements and/or have
executed certain other documents as listed in Exhibit 3.9 attached hereto (the
"Executed Further Documents"). The Parties have handed over to the acting notary
one original or copy of each of the Executed Further Documents and the acting
notary shall hold (verwahren) such originals or copies of the Executed Further
Documents for a term of 10 years after the date hereof. Upon request of a Party,
the acting notary shall make available a certified copy (beglaubigte Abschrift)
or copy (einfache Fotokopie), as requested by the relevant Party, to the
relevant Party and at the cost of the relevant Party. After the end of the 10
year period, i.e. on July 31, 2027, the acting notary (or his successor in
office, as the case may be) shall destroy (vernichten) the Executed Further
Documents held by the acting notary.
3.10     Outstanding Further Documents
The Parties acknowledge and agree that certain other agreements, in the form
attached under no. 3 to 7 of the Reference Deed 28/29/30 July, shall be executed
and delivered by the relevant parties prior to the First Closing.




ARTICLE 4
MISCELLANEOUS





--------------------------------------------------------------------------------





4.1    No Other Amendment
Except as amended hereby, the Master Agreement shall continue in full force and
effect and shall otherwise be unaffected by this Amendment No. 2.
4.2    Incorporation by Reference
The provisions of Sections 17.3, 17.4, 17.14 and 17.16 of the Master Agreement
are incorporated herein by reference and shall apply to the terms of this
Amendment No. 2 and the Parties mutatis mutandis.



